Bliss, J. (concurring).
I concur in the result reached by my brother Heffernan. As to the right of the petitioners to an examination of the municipal records there can be no doubt. The only question here is whether the court below should have granted the application and provided the conditions under which the examination might be conducted or denied the application in the exercise of discretion without prejudice as to a renewal thereof.
It was conceded upon the argument that the State Comptroller’s examination had then been completed, a subsequent application by the same petitioners granted by the same justice and petitioners were then having their examination. The ultimate outcome was the same and petitioners have not been deprived of any of their rights. The only difference was that the petitioners have been compelled to make a second application to the court. This should have been *736unnecessary. The first application should have been granted and reasonable restrictions as to the conduct of said examination imposed both as to time and manner. This would have obviated another application to the court and also prevented any interference from other sources with petitioners’ right of examination.
The question may now be academic; orderly procedure, however, requires that the order should be reversed, the application granted and the proceeding remitted to the Special Term to impose such conditions, if any, as are now necessary for the reasonable conduct of the examination.
Order reversed, on the law and facts, with ten dollars costs and disbursements, and application granted, with fifty dollars costs, and matter remitted to Special Term for action in accordance with opinion.